



EXCLUSIVE SUBLICENSE AGREEMENT
THIS EXCLUSIVE SUBLICENSE AGREEMENT (this “Agreement”) is made and entered into
as of the 21st day of August, 2017 (the “Effective Date”), by and between
ARMACOR VICTORY VENTURES, LLC, a Delaware limited liability company having its
principal place of business at 20505 Crescent Bay Drive, Lake Forest, CA 92630
(“Licensor”), and VICTORY ENERGY CORPORATION, a Nevada corporation having its
principal place of business at 3355 Bees Cave Road, Suite 608, Austin, TX 78746
(“Licensee”).


RECITALS:
A.    As set forth in an Exclusive License Agreement, dated August 21, 2017,
between Licensor and Liquidmetal Coatings Enterprises, LLC (“LMCE”), a Delaware
limited liability company (the “LMCE License Agreement”), Licensor is a licensee
and sublicensee of certain patents, technical information, and other
Intellectual Property rights pertaining to the composition, processing,
properties, and application of Amorphous Alloy Coatings.
B.    Licensee is a company operating in the oil & gas industry that desires to
sublicense from Licensor certain patents, technical information, and other
Intellectual Property rights in the oil and gas industry upon and subject to the
terms set forth herein.
AGREEMENTS:
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements set forth herein, Licensor and Licensee agree as
follows:
Article 1
DEFINITIONS
For purposes of this Agreement and except as otherwise specifically set forth
herein, the following capitalized terms shall have the following meanings:
1.1.    “Amorphous Alloy Coatings” means coating materials which contain any one
or more amorphous alloys or metallic glasses (or composite materials containing
amorphous alloys or metallic glasses). The term “Amorphous Alloy Coatings”
includes, but is not limited to, any Liquidmetal® coating materials and any
amorphous alloys, metallic glasses, or composite coating materials that may be
developed or conceived under this Agreement.
1.2.    “Confidential Information” shall mean any and all commercial, technical,
financial, proprietary, and other information relating to the Discloser, its
affiliates, and their respective business operations, including, but not limited
to, samples, data, technical information, know‑how, formulas, ideas, inventions,
discoveries, Patents, Patent applications, Intellectual Property, product
development plans, demonstrations, business and financial information,
applications and designs, and all manifestations or embodiments relating to the
foregoing and all improvements made thereto, in whatever form provided, whether
oral, written, visual, machine‑readable, electronic, or otherwise. For purposes
of this Agreement, Licensor’s Confidential Information shall include, but not be
limited to, the Licensed Patents, Licensed Technical Information, and any and
all information relating to the composition, processing, properties, and
applications of Liquidmetal® coating materials. “Confidential Information” also
includes any information described above which the Discloser obtains from a
third party and which the Discloser treats as proprietary or designates as
confidential, whether or not owned or developed by the Discloser.
1.3.     “Crucible” means Crucible Intellectual Property, LLC, a Delaware
limited liability company and wholly owned subsidiary of Liquidmetal
Technologies, Inc., a Delaware corporation.


005.283986



--------------------------------------------------------------------------------





1.4.    “Crucible Licensed Patents” shall mean the Patents listed on Exhibit A
hereto, which Patents are licensed by Crucible to LMCE pursuant to the Master
License Agreement and then sublicensed by LMCE to Licensor pursuant to the LMCE
License Agreement.
1.5.     “Discloser” shall mean the party that is disclosing Confidential
Information under this Agreement, regardless of whether such Confidential
Information is being provided directly by such party, by a Representative of the
party, or by any other person that has an obligation of confidentiality with
respect to the Confidential Information being disclosed.
1.6.    “Field” shall mean and refer to applications in the worldwide petroleum
exploration and production industry, but the term “Field” shall exclude sales of
Licensed Products and Services to Vallourec.
1.7.    “Improvements” means all discoveries and/or inventions (whether patented
or not) that constitute a modification or derivative of any Licensed Patent or
Licensed Technical Information.
1.8.    “Intellectual Property” means any and all inventions (whether or not
protected or protectable under patent laws), works of authorship, information
fixed in any tangible medium of expression (whether or not protected or
protectable under copyright laws), moral rights, trade secrets, developments,
designs, applications, processes, know‑how, discoveries, ideas (whether or not
protected or protectable under trade secret laws), and all other subject matter
protected or protectable under patent, copyright, moral right, trade secret, or
other laws, including, without limitation, all new or useful art, combinations,
formulae, manufacturing techniques, technical developments, applications, data,
and research results.
1.9.     “Licensed Patents” means the Crucible Licensed Patents and LMCE Owned
Patents, and all Patents issuing from later filed divisionals, reissues,
reexaminations, continuations, continuations‑in‑part, renewals, extensions,
substitutions, and foreign equivalents and counterparts thereof; any future
Improvements to the Licensed Patents; and any future Patents of Licensor which
relate to the production of Licensed Products and Services within the Field, as
reasonably determined by Licensor.
1.10.    “Licensed Products and Services” means any and all products and
services in the Field, the manufacture, use, offer for sale, sale, or
importation of which would, but for this Agreement, infringe a Valid Claim in a
jurisdiction where such Valid Claim exists. The Licensed Products and Services
include, but are not limited to, the following services and any associated
products or services to the extent offered or sold in the Field: artificial
lift, casing and tubing services, coiled tubing services, completion equipment
and services, contract compression services, directional drilling services,
downhole drilling tools, drill bits, drilling and completion fluids, floating
production services, geophysical equipment and services, hydraulic fracturing,
inspection and coating, land contract drilling, offshore construction services,
offshore contract drilling, oil country tubular goods, petroleum aviation,
production testing, rental and fishing services, rig equipment, solids control
and waste management, specialty chemicals, subsea equipment, supply vessels,
surface data logging, surface equipment, unit manufacturing, and well servicing,
wireline logging.
1.11.    “Licensed Technical Information” means unpublished research and
development information, unpatented inventions, know‑how, formulations, trade
secrets, and technical data now or hereafter in the possession of Licensor or
obtainable by Licensor from LMCE or its subsidiaries that are reasonably
necessary or useful for using the Licensed Patents to produce Licensed Products
within the Field, provided Licensor has the right to disclose such items to
Licensee.
1.12.    “Licensee Affiliate” means any corporation, limited liability company
or other legal entity which directly or indirectly controls, is controlled by,
or is under common control with Licensee or its successors or assigns, or any
successor or assign of such an entity. For the purposes of this Agreement,
“control” shall mean the direct or indirect ownership of more than fifty
percent (50%) of the outstanding shares on a fully diluted basis or other voting
rights of the subject entity to elect directors or managers, or


005.283986
2

--------------------------------------------------------------------------------





the right to direct or cause the direction of the management and policies of the
subject entity whether by contract or otherwise, or if not meeting the
preceding, any entity owned or controlled by, or owning or controlling, the
subject entity at the maximum control or ownership right permitted in the
country where such entity exists; and the terms “controlling” and “controlled”
have meanings correlative to the foregoing.
1.13.    “LMCE Owned Patents” shall mean those Patents directly owned by LMCE
and listed on Exhibit B hereto.
1.14.    “Master License Agreement” means that certain Exclusive License
Agreement, dated August 5, 2010, between Crucible and LMCE (as assignee of
Liquidmetal Coatings, LLC).
1.15.    “Materials” shall mean metal powders and wire comprised wholly or
partially of Amorphous Alloy Coatings.
1.16.    “MSRP” shall mean Licensor’s suggested retail price for the Materials,
which shall not be more than the amount comparable competing materials would be
sold to end users in the petroleum exploration and production industry by
third-party suppliers or applicators. If Licensee disagrees with Licensor’s
determination of MSRP, Licensee may ask for arbitration on what is a reasonable
MSRP on one or more Materials.
1.17.    “New Amorphous Alloy Technology” shall have the meaning ascribed to it
in Article 7 (Intellectual Property) hereof.
1.1.    “Patents” means any and all letters patent (including, but not limited
to, patents of implementation, improvement, or addition, utility model and
appearance design patents, and inventors certificates, as well as all
divisionals, reissues, reexaminations, continuations, continuations‑in‑part,
renewals, extensions, substitutions, foreign equivalents and counterparts, and
any other forms of patent protection directed to the inventions covered by any
of the foregoing), applications for letters patent (including, but not limited
to, all foreign counterpart patent applications), and letters patent that may
issue on such applications.
1.2.    “Recipient” shall mean the party receiving Confidential Information that
is protected under this Agreement, regardless of whether such Confidential
Information is being provided directly by the Discloser, by a Representative of
the Discloser, or by any other person that has an obligation of confidentiality
with respect to the Confidential Information being disclosed
1.3.    “Representatives” shall mean the respective directors, officers,
employees, financial advisors, accountants, attorneys, agents, and consultants
of a party.
1.4.    "Valid Claim" means, on a country-by-country basis, a claim of an
unexpired issued or granted Licensed Patent, as long as the claim has not been
admitted by Licensor or otherwise caused to be invalid or unenforceable through
reissue, disclaimer, or otherwise, or held invalid or unenforceable by a
tribunal or governmental agency of competent jurisdiction from whose judgment no
appeal is allowed or timely taken.
1.5.    “Vallourec” means Vallourec, a French company, with its registered
office as of the date hereof at 27, avenue du Général Leclerc, 92100
Boulogne-Billancourt, France, and its affiliates.
ARTICLE 2    
LICENSE GRANT
2.1.    Patent License. Licensor hereby grants to Licensee an exclusive,
worldwide, non-royalty bearing, limited, non‑transferable sublicense, under the
Licensed Patents to make, use, offer to sell, sell, export and import Licensed
Products within the Field; provided, however, that such sublicense shall
expressly


005.283986
3

--------------------------------------------------------------------------------





exclude the right to make or manufacture, or have made or manufactured, any
Materials (the “Manufacturing Exclusion”). Licensee may sublicense the Licensed
Patents in the Field with the prior written consent of Licensor, which shall not
be unreasonably withheld. If Licensee explicitly requests in writing the right
to sublicense the Licensed Patents pursuant to the preceding sentence and the
Licensor does not respond for sixty (60) days or more, then Licensor shall be
deemed to have consented to such sublicense.
2.2.    Technical Information License. Licensor hereby grants to Licensee an
exclusive, non-royalty‑bearing, limited, non‑transferable sublicense, under the
Licensed Technical Information to make, use, offer to sell, sell, export and
import Licensed Products within the Field; provided, however, that such
sublicense shall be subject to the Manufacturing Exclusion. Licensee may
sublicense the Licensed Technical Information in the Field with the prior
written consent of Licensor, which shall not be unreasonably withheld. If
Licensee explicitly requests in writing the right to sublicense the Licensed
Technical Information pursuant to the preceding sentence and the Licensor does
not respond for sixty (60) days or more, then Licensor shall be deemed to have
consented to such sublicense.
2.3.    Reservation of Rights. The license is subject to: (a) the reservation of
Licensor’s right to make, have made, import and use Licensed Products and
Services for research and development purposes, but not for commercial sale or
other commercial distribution to third parties; (b) the reservation of
Licensor’s right to make, have made, import and use Licensed Products and
Services for sale or distribution to Vallourec; and (C) the reservation of
Licensor’s right to grant limited licenses to non-profit institutions for
educational and research purposes, but not for commercial sale or other
commercial distribution to third parties. All rights not specifically granted to
Licensee by this Agreement are expressly reserved by Licensor.
2.4.    Master License Agreement. Notwithstanding anything to the contrary
herein, the licenses and rights granted herein shall be subject to all
limitations and restrictions set forth in the Master License Agreement,
including without limitation the exclusion of Consumer Electronic Products (as
defined in the Master License Agreement) from the Field.
2.5.        Termination of Manufacturing Exclusion. Licensee shall have the
right to terminate the Manufacturing Exclusion with respect to a particular
Material upon written notice to Licensor if either of the following conditions
occur as to such Material: (i) the Material cannot be supplied by LMCE or
Licensor for a period of six months or more, and following written notice of the
same by Licensee to Licensor, neither LMCE nor Licensor can supply (or have
supplied) the Material within thirty (30) days after such written notice, or
(ii) the Material cannot be supplied by LMC or Licensor at a price that is at
least Five Percent (5%) below the MSRP for such Material.
ARTICLE 3    
MATERIAL PURCHASES
3.1.    Coating Materials. LMCE will supply ARMACOR™ and Liquidmetal® branded
Materials to Licensee pursuant to a mutually agreeable supply agreement.
ARTICLE 4    
REPORTS AND INSPECTION
4.1.    Reports. Licensee shall keep accurate and sufficient records to measure
commercial activity under this Agreement. Records under this Agreement shall be
maintained by Licensee for a period of five (5) years.
4.2.    Inspection. Such records of Licensee shall be subject to inspection by
Licensor (or its representatives) during regular business hours of Licensee with
at least five (5) business days’ notice. Licensor shall bear the expenses of the
inspection. Licensor shall be limited to four (4) such inspections per year,


005.283986
4

--------------------------------------------------------------------------------





provided that no such limitation shall apply at any time while Licensee is
adjudged to (or is mutually agreed to be) in breach in of this Agreement.
ARTICLE 5    
LICENSOR REPRESENTATIONS, WARRANTIES, LIABILITIES AND INDEMNIFICATION
5.1.    Representations and Warranties. Licensor represents and warrants to
Licensee that:
(a)     Licensor has the full right, power and authority (corporate or
otherwise) to grant the sublicenses set forth herein.
(b)    There is no outstanding contract, commitment or arrangement to which
Licensor is a party, and no pending or threatened claim or litigation by or
against Licensor, which is or may be in conflict with this Agreement or which
may in any way limit, restrict, impair or interfere with Licensor’s ability to
perform under this Agreement.
(c)    The Licensed Patents are not subject to any lien, claim, security
interest or other encumbrance other than a security interest in favor of
Enterprise Bank & Trust to secure a credit facility of LMCE. It is acknowledged
that LMCE may in the future refinance such credit facility or enter into one or
more additional credit facilities pursuant to which the Licensed Patents may
serve as collateral.
(d)    To Licensor’s knowledge, no prior art or other information exists that
would adversely affect the validity, enforceability, term, or scope of any
Licensed Patent.
(e)    There is no settled, pending, or to Licensor’s knowledge threatened,
litigation or reissue application, re-examination, post-grant, inter partes, or
covered business method patent review, interference, derivation, opposition,
claim of invalidity, or other claim or proceeding (including in the form of any
offer to obtain a license) (i) alleging the unpatentability, invalidity, misuse,
unregisterability, unenforceability, or noninfringement of, or error in any
Licensed Patent, or (ii) challenging Licensor's ownership of, or right to
practice or license, any Licensed Patent, or alleging any adverse right, title,
or interest with respect thereto.


5.2.    Disclaimer of Warranties. THE WARRANTIES CONTAINED IN THIS ARTICLE ARE
THE ONLY WARRANTIES MADE BY LICENSOR. LICENSOR EXPRESSLY DISCLAIMS ALL OTHER
REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS, IMPLIED, STATUTORY, OR ARISING
OUT OF CUSTOM OR TRADE USAGE. NO ORAL OR WRITTEN INFORMATION OR ADVICE GIVEN BY
LICENSOR OR LICENSOR’S AUTHORIZED REPRESENTATIVES SHALL CREATE A WARRANTY OR
REPRESENTATION OR IN ANY WAY INCREASE THE SCOPE OF THE WARRANTIES CONTAINED IN
THIS ARTICLE. THIS SECTION SHALL BE ENFORCEABLE TO THE MAXIMUM EXTENT PERMITTED
BY APPLICABLE LAW.
5.3.    Patent Maintenance and Support. Licensor agrees to pay for all
maintenance, legal, and support costs associated with keeping all issued
non-provisional Licensed Patents in effect and good standing to the extent that
LMCE fails to pay such costs; provided, however, that if LMCE and Licensor
determine that they no longer desire to fund the maintenance, legal, and support
costs of a particular Licensed Patent, they may discontinue such funding upon no
less than 90 days’ prior written notice to Licensee, in which case Licensee may
elect to fund such amounts.
ARTICLE 6    
LICENSEE WARRANTIES AND INDEMNIFICATION
6.1.    Representations and Warranties.
(a)    Permits. Licensee represents and warrants that it has obtained any and
all governmental permits, licenses, or other approvals required for the
performance of its obligations and the enjoyment of its rights under this
Agreement.


005.283986
5

--------------------------------------------------------------------------------





(b)    Safety. Licensee represents and warrants that Licensee has, either
in‑house or at its disposal, the expertise necessary to use the Licensed Patents
and Licensed Technical Information in a safe and effective manner. Licensee
acknowledges that (1) Licensor has no control over, or responsibility for, the
manner in which Licensee utilizes the Licensed Patents and Licensed Technical
Information, and (2) Licensee utilizes the Licensed Patents and Licensed
Technical Information at its own risk.
(c)    No Prohibited Claims. Licensee represents and warrants that Licensee
shall not claim against any Licensor officer, director, employee, agent, or
affiliate any of the claims for damages referenced in Section 5 hereof.
6.2.    Indemnity. Licensee agrees to indemnify and hold Licensor, its officers,
directors, employees, agents, representatives, successors and assigns harmless
from and against all losses, damages or expenses of whatever form or nature,
including attorneys' fees and other costs of legal defense, whether direct or
indirect, which they, or any of them, sustain or incur as a result of (a) the
breach of or failure to perform any obligation, provision or condition of
Licensee contained in any of the provisions of this Agreement; (b) violation by
Licensee (or any of its directors, officers, managers, affiliates, employees,
representatives, or agents) of any applicable law, regulation or order; or
(c) any misappropriation or misuse by Licensee of any Licensed Patents, Licensed
Technical Information, or Confidential Information of Licensor.
ARTICLE 7    
POSTURE AS TO THIRD PARTIES
7.1.     Regulatory Approvals. Licensor and Licensee agree to cooperate, at the
expense of Licensee, in respect to the obtaining or maintaining of any
registrations or approvals for Licensed Products and Services, including, but
not limited to United States consumer product safety commission and or export
control approvals for the Licensed Products and Services.
7.2.    Notification of Infringement. Licensee and Licensor shall promptly
notify the other in writing of any suspected infringement or suspected violation
of the right, title, or interest of either of them in or to this Agreement or
any related right, when such suspected infringement or suspected violation comes
to the attention of the party so discovering same. In no event, however, shall
any such notification be construed as an admission by the notifying party of the
presence of an actual infringement or actual violation.
7.3.    Third-Party Infringement. As to all third party activity which may
fairly be called a substantial and continuing infringement of the Licensed
Patents in the Field or other rights licensed by this Agreement, or any related
right, Licensor shall (or cause LMCE to) have the first right to institute and
diligently prosecute, at its own sole cost and expense, all proper legal
proceedings reasonably necessary to permanently terminate such infringement.
Thus, Licensor shall have the initial opportunity to seek to prevent
infringement and to file suit to stop any infringement which in its opinion
warrants such suit. Licensor may nonetheless make reasonable attempts at
settling any such litigation out of court. All such settlements must be approved
by Licensee, which approval shall not be unreasonably withheld.
7.4.    Actions Against Third-Parties. If Licensor does not institute suit
within forty-five (45) days after it becomes aware of suspected infringement or
suspected violation as aforesaid, or if Licensor fails to diligently prosecute
any such suit once instituted, Licensee shall then have the right (at its own
expense) to institute, or continue, suit against the alleged wrong-doing party,
and may join Licensor as a party plaintiff if need be.
7.5.    Awards of Damages. As to all judgments or awards rendered in favor of
Licensee and/or Licensor in any such proceedings, the parties shall share in
same in proportion to their relative expenditures for instituting and
maintaining the legal proceeding in question.


005.283986
6

--------------------------------------------------------------------------------





ARTICLE 8    
INTELLECTUAL PROPERTY
8.1.    Licensee Inventions and Improvements. In the course of practicing the
Licensed Patents and Licensed Technical Information pursuant to licenses granted
by this Agreement, Licensee may develop or assist in the development of new
Amorphous Alloys Coatings and/or new Intellectual Property relating to the
composition, processing, properties, or applications of Amorphous Alloys
Coatings, including, but not limited to, Improvements to the Licensed Patents
(collectively, the “New Amorphous Alloy Coating Technology”). Licensee agrees
that all such New Amorphous Alloy Coating Technology shall be owned solely and
exclusively by LMCE. Upon the conception or development of any New Amorphous
Alloy Coating Technology by Licensee, whether alone or in conjunction with
others, Licensee shall provide written notification to LMCE describing in
sufficient detail the nature of the New Amorphous Alloy Coating Technology. Upon
their disclosure to Licensor, items of New Amorphous Alloy Coating Technology
shall become part of the Licensed Patents and/or Licensed Technical Information
hereunder the LMCE License Agreement and this Agreement.
8.2.    Assignment. Title to any and all New Amorphous Alloy Coating Technology
shall vest solely and exclusively in LMCE, regardless of inventorship. Licensee
hereby assigns to LMCE, and will cause its employees, contractors,
representatives, successors, assigns, affiliates, parents, subsidiaries,
officers and directors to assign to LMCE, all right, title and interest in and
to any New Amorphous Alloy Coating Technology in which Licensee or any of them
acquire rights. Licensee agrees to cooperate and cause its employees and
contractors to cooperate in the preparation and prosecution of Patent
applications relating to LMCE’s Intellectual Property, including any New
Amorphous Alloy Coating Technology. Licensee agrees to cooperate with any
written confidentiality or other protocols that Licensor or LMCE may from time
to time implement in writing in order to maintain the patentability or secrecy
(as determined by Licensor or LMCE) of any New Amorphous Alloy Coating
Technology.
ARTICLE 9    
TERM AND TERMINATION
9.1.    Term. This Agreement shall be in effect from the Effective Date and
shall continue into perpetuity.
9.2.    Termination. Notwithstanding any other provision contained herein, this
Agreement may be terminated as follows:
(a)    Material Breach. This Agreement shall terminate on the thirtieth (30th)
day after either party gives the other party written notice of a material breach
by the other party of any term or condition of this Agreement, unless the breach
is cured before that day. The right of a party to terminate this Agreement shall
be in addition to and not in lieu of any other right or remedy that the
terminating party may have at law or in equity.
(b)    Bankruptcy. This Agreement may be terminated immediately by a party in
the event the other party becomes insolvent, files or has filed against it a
petition under any chapter of the United States Bankruptcy Code (or any similar
petition under the insolvency law of an applicable jurisdiction) and such
petition is not dismissed within thirty (30) days, proposes any dissolution,
liquidation, financial reorganization, or re‑capitalization with creditors, or
makes an assignment or trust mortgage for the benefit of creditors, or if a
receiver, trustee, custodian, or similar agent is appointed or takes possession
of any property or business of such other party.
(c)    Discontinuation of Offer and Sale of Licensed Products and Services.
Licensor may terminate this Agreement upon written notice to Licensee in the
event that Licensee ceases to engage in the


005.283986
7

--------------------------------------------------------------------------------





offer and sale of Licensed Products and Services and if Licensee fails to resume
the sale of Licensed Products and Services within ninety (90) days of written
notice from Licensor of intent to terminate this Agreement pursuant to this
paragraph.
9.3.    Effect of Termination.
(a)    Licensee’s Rights Upon Termination. Upon termination of this Agreement,
the licenses and all other rights granted to Licensee under this Agreement shall
immediately terminate.
(b)    Return of Confidential Materials. Within fifteen (15) days after
termination of this Agreement, Licensee shall return to Licensor all Licensed
Technical Information and other Confidential Information of Licensor then in its
possession, custody or control or, at Licensee’s option destroy such Licensed
Technical Information and other Confidential Information of Licensor and certify
in writing to Licensor of such destruction.
(c)    Continuation of Obligations. After termination of this Agreement, the
provisions of this Agreement concerning the parties’ obligations and
responsibilities under Article 10 (Confidentiality) shall continue in full force
and effect for an additional period of ten (10) years, and indefinitely for
trade secrets.
(d)    No Damages for Termination; No Effect on Other Rights and Remedies.
Neither party shall be liable for damages of any kind as a result of properly
exercising its respective right to terminate this Agreement according to the
terms and conditions of this Agreement, and termination will not affect any
other right or remedy of either party.
ARTICLE 10    
CONFIDENTIALITY
10.1.    Terms of Agreement. Each party agrees not to disclose any terms of this
Agreement to any third party without the consent of the other party; provided,
however, that disclosures may be made as required by securities or other
applicable laws; or by either party to its accountants, attorneys, and other
professional advisors. Neither party shall release any publicity or information
concerning this Agreement without the other party’s prior written approval,
which shall not be unreasonably withheld or delayed, provided that the parties
agree to issue a jointly‑written press release following the execution of this
Agreement.
10.2.    Restrictions on Disclosure and Use.
(a)    Restrictions and Covenants. Except as otherwise provided herein, each
party agrees that, in its capacity as the Recipient of Confidential Information,
it will (i) hold the Discloser’s Confidential Information in strict confidence,
use a high degree of care in safeguarding the Discloser’s Confidential
Information, and take all precautions necessary to protect the Discloser’s
Confidential Information including, at a minimum, all precautions the Recipient
normally employs with respect to its own Confidential Information, (ii) not
divulge any of the Discloser’s Confidential Information or any information
derived therefrom (including results of tests on material samples) to any other
person (except as set forth in Section 10.2(b) (Disclosure to Representatives)
hereof), (iii) not make any use whatsoever at any time of the Discloser’s
Confidential Information except as is necessary in the performance of
Recipient’s specific duties under this Agreement, (iv) not copy, reverse
engineer, alter, modify, break down, melt down, disassemble or transmit any of
the Discloser’s Confidential Information, (v) not, within the meaning of United
States or other export control laws or regulations, export or re‑export,
directly or indirectly, including but not limited to export on the Internet or
other network service, any of the Discloser’s Confidential Information, (vi)
notify the Discloser in writing immediately upon discovery by the Recipient or
its Representatives of any unauthorized use or disclosure of the Discloser’s
Confidential Information, and (vii)


005.283986
8

--------------------------------------------------------------------------------





upon the termination or expiration of this Agreement, immediately return to the
Discloser or destroy (at the option of the Recipient) all such Confidential
Information, including all originals, copies and extracts.
(b)    Disclosure to Representatives. The Recipient may only disseminate the
Discloser’s Confidential Information to its Representatives who have been
informed of the Recipient’s obligations under this Agreement and are bound by an
obligation of confidentiality and non-use with respect to the Discloser’s
Confidential Information at least as broad in scope as the Recipient’s
obligations under this Agreement. The Recipient agrees to reasonably restrict
disclosure of the Discloser’s Confidential Information to the smallest number of
the Recipient’s Representatives which have a need to know the Confidential
Information. The Recipient shall be responsible for enforcing this Agreement as
to the Recipient’s Representatives and shall take such action (legal or
otherwise) to the extent necessary to cause them to comply with this Agreement.
(c)    Trade Secrets. Any trade secrets of the Discloser will also be entitled
to all of the protections and benefits of applicable trade secret law, and the
Recipient agrees to be bound by all applicable trade secret laws, unfair
competition laws, and any other similar laws with respect to the Discloser’s
Confidential Information. If any Confidential Information that the Discloser
deems to be a trade secret is found by a court of competent jurisdiction not be
a trade secret under applicable law, such Confidential Information will
nevertheless still be protected by this Agreement.
(d)    Protection of Licensed Technical Information by Licensee. Licensee
acknowledges and agrees that the Licensed Technical Information derives economic
value from not being generally known to other persons who can obtain economic
value from its disclosure or use. Therefore, without the express written consent
of Licensor, Licensee covenants and agrees that it, its employees, contractors,
representatives, successors, assigns, affiliates, parents, subsidiaries,
officers, directors, and the like will (1) hold the Licensed Technical
Information in strict confidence, use a high degree of care in safeguarding the
Licensed Technical Information, and take all precautions reasonably necessary to
protect the Licensed Technical Information including, without limitation, all
precautions Licensee normally takes with respect to its own most sensitive and
confidential information, (2) not divulge any of the Licensed Technical
Information or any information derived therefrom to any person other than
Licensor, (3) not make any use whatsoever at any time of the Licensed Technical
Information except in furtherance of Licensee’s obligations to Licensor and as
necessary to produce Licensed Products in accordance with the license granted
under this Agreement, (4) not, within the meaning of United States or other
export control laws or regulations, export or re‑export, directly or indirectly,
including but not limited to export on the Internet or other network service,
any of the Licensed Technical Information, and (5) notify Licensor in writing
immediately upon discovery of any unauthorized use or disclosure of the Licensed
Technical Information by Licensee or its employees or any third party.
(e)    Enforcement. Licensee acknowledges and agrees that due to the unique
nature of the Licensed Technical Information and other Confidential Information
of Licensor, there can be no adequate remedy at law for any breach of its
obligations hereunder, which breach may result in irreparable harm to Licensor,
and therefore, that upon any such breach or any threat thereof, Licensor shall
be entitled to appropriate equitable relief, including injunction, without the
requirement of posting a bond, in addition to whatever remedies it might have at
law.
(f)    Exceptions. The restrictions on the Recipient's disclosure and use of the
Discloser’s Confidential Information under this Section 10.2 will not apply to
the extent of any Confidential Information:
(i)    that becomes publicly known without breach of the Recipient's or its
Representatives’ obligations under this Agreement;
(ii)    that is rightfully acquired by Recipient from a third party which is not
subject to any restriction or obligation (whether contractual, fiduciary, or
otherwise) on disclosure or use of such Confidential Information;


005.283986
9

--------------------------------------------------------------------------------





(iii)    that is independently developed by employees of the Recipient without
knowledge of or reference to such Confidential Information, as evidenced by
written documentation or other tangible evidence of Recipient;
(iv)    that is required to be disclosed by law or by court order or government
order, provided that the Recipient (a) promptly notifies the Discloser of any
such disclosure requirement so that the Discloser may seek an appropriate
protective order (or other appropriate protections), and (b) provides reasonable
assistance (at no cost to the Recipient) in obtaining such protective order or
other form of protection; or
(v)    as to which and to the extent to which the Recipient has received express
written consent from an authorized officer of the Discloser to disclose or use.
A specific item of Confidential Information shall not be deemed to fall within
the foregoing exceptions merely because such specific item is embraced or
implied by more general Confidential Information that falls within the foregoing
exceptions. Additionally, the Recipient will have the burden of proof respecting
any of the aforementioned events on which the Recipient may rely as relieving it
from the restrictions on disclosure or use of Confidential Information, and the
removal of restrictions will be effective only from and after the date of
occurrence of the applicable event referred to above.
10.3.    Third Party Information. Each party represents and warrants to the
other that it is free to divulge, without any obligation to or violation of the
rights of any third party, any and all information which it will demonstrate,
divulge, or in any other manner make known to the other pursuant to this
Agreement. Each party shall indemnify and hold harmless the other from and
against any and all liability, loss, cost, expense, damage, claim or demand for
actual violation of the rights of any third party in any trade secret,
proprietary know‑how, or other confidential information by reason of the other
party’s receipt of information disclosed hereunder. The foregoing provision
shall not be construed to affect or diminish the obligations of confidentiality
and non‑disclosure of the parties as provided in this Article 10
(Confidentiality).
ARTICLE 11    
MISCELLANEOUS
11.1.    Force Majeure. Excluding payment obligations, neither party shall be
liable for, nor shall it be considered in breach of this Agreement due to, any
failure to perform its obligations under this Agreement as a result of a cause
beyond its control, including any act of God or public enemy, act of any
military, civil or regulatory authority, terrorism or threat thereof, change in
any law or regulation, fire, flood, earthquake, storm or other like event,
disruption or outage of communications, power or other utility, labor problem,
unavailability of supplies, or any other cause, whether similar or dissimilar to
any of the foregoing, which could not have been prevented by the party with
reasonable care.
11.2.    Notices. All notice, requests, demands and other communications
hereunder shall be in English and shall be given in writing and shall be: (i)
personally delivered; (ii) sent by telecopier, facsimile transmission or other
electronic means of transmitting written documents with confirmation of receipt;
or (iii) sent to the parties at their respective addresses indicated herein by
registered or certified mail, return receipt requested and postage prepaid, or
by private overnight mail courier services with confirmation of receipt. The
respective addresses to be used for all such notices, demands or requests are as
follows:


005.283986
10

--------------------------------------------------------------------------------





(a)    If to Licensee:
Victory Energy Corporation
3355 Bees Cave Road, Suite 608
Austin, TX 78746
Attention: Kenneth Hill
Phone No.: (512) 347-7300
Fax No.: (866) 234-9806 |


Or to such other person or address as Licensee shall furnish to Licensor in
writing.


(b)    If to Licensor:


Armacor Holdings, LLC
20505 Crescent Bay Drive
Lake Forest, CA 92630
Attention: Ricardo A. Salas
Phone No.: (949) 842-9977
Fax No.: (949) 315-3096


Or to such other person or address as Licensor shall furnish to Licensee in
writing.
If personally delivered, such communication shall be deemed delivered upon
actual receipt by the “attention” addressees or persons authorized to accept for
such addressees; if transmitted by facsimile or other electronic means pursuant
to this paragraph, such communication shall be deemed delivered the next
business day after transmission (and sender shall bear the burden of proof of
delivery); if sent by overnight courier pursuant to this paragraph, such
communication shall be deemed delivered upon receipt by the “attention”
addressees or persons authorized to accept for such addressees; and if sent by
mail pursuant to this paragraph, such communication shall be deemed delivered as
of the date of delivery indicated on the receipt issued by the relevant postal
service, or, if the addressee fails or refuses to accept delivery, as of the
date of such failure or refusal. Any party to this Agreement may change its
address for the purposes of this Agreement by giving notice thereof in
accordance with this paragraph.
11.3.    Independent Contractors. In the performance of this Agreement, Licensor
and Licensee are independent contractors. Neither party nor any of its employees
or agents shall be considered an employee or agent of the other party. Nor shall
any partnership, co‑venture or joint‑employer relationship be created or implied
by virtue of this Agreement or of its performance. The parties intend that this
Agreement shall not create a partnership for tax purposes.
11.4.    Survival. Articles 5, 8, and 10, and any other provisions which by
their express or implicit terms are intended to survive the expiration or
termination of this Agreement, shall survive the expiration or termination of
this Agreement and be enforceable in accordance with their terms.
11.5.    Severability. Each provision contained in this Agreement is declared to
constitute a separate and distinct covenant and provision and to be severable
from all other separate, distinct covenants and provisions. It is agreed that
should any clause, condition or term, or any part thereof, contained in this
Agreement be unenforceable or prohibited by law or by any present or future
legislation then such clause, condition, term or part thereof, shall be amended,
and is hereby amended, so as to be in compliance with the said legislation or
law but, if such clause, condition or term, or part thereof, cannot be amended
so as to be


005.283986
11

--------------------------------------------------------------------------------





in compliance with the said legislation or law, then such clause, condition,
term or part thereof is severable from this Agreement, and all the rest of the
clauses, terms and conditions or parts thereof contained in this Agreement shall
remain unimpaired and continue in full force and effect.
11.6.    Amendment. This Agreement may not be amended or modified other than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.
11.7.    Waiver. No waiver of a breach of any provision of this Agreement shall
be deemed to be, or shall constitute, a waiver of a breach of any other
provision of this Agreement, whether or not similar, nor shall such waiver
constitute a continuing waiver of such breach unless otherwise expressly
provided in such waiver.
11.8.    Governing Law. This Agreement, the legal relations between the parties,
and any action, whether contractual or non‑contractual, instituted by any party
with respect to matters arising under or growing out of or in connection with or
in respect of this Agreement shall be governed by and construed in accordance
with the internal laws of the State of Texas (U.S.A.), excluding any choice of
law rules that may direct the application of the laws of another jurisdiction,
and except that questions affecting the construction and effect of any Patent
shall be determined by the law of the country in which the Patent has been
granted.
11.9.    Resolution of Disputes. The parties irrevocably agree that any legal
actions or proceedings brought by or against them with respect to this Agreement
shall be brought exclusively in the courts in and for Travis County, Texas, and
the United States District Court for Travis County, Texas, and by execution and
delivery hereof, the parties irrevocably submit to such jurisdiction and hereby
irrevocably waive any and all objections which they may have with respect to
venue in any of the above courts. Notwithstanding the foregoing, this paragraph
shall not preclude or limit Licensor’s rights to pursue actions before a foreign
court or governmental agency if neither the federal courts nor the state courts
have subject matter jurisdiction over the action. THE PARTIES HEREBY EXPRESSLY
WAIVE ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION,
PROCEEDING OR OTHER LITIGATION RESULTING FROM OR INVOLVING THE ENFORCEMENT OF
THIS AGREEMENT.
11.10.    Attorneys’ Fees. In any action between the parties for relief based in
whole or in part on this Agreement (or the breach thereof), the prevailing party
shall be entitled to recover (in addition to any other relief awarded or
granted) its reasonable costs and expenses (including attorneys’ fees and expert
witness fees) incurred in the proceeding.
11.11.    Export Regulations. This Agreement is subject in all respects to the
laws and regulations of the United States of America, including the Export
Administration Act of 1979, as amended, and any regulations thereunder. In
exercising its rights under this Agreement, Licensee agrees to comply fully with
all export and re-export controls imposed on tangible and intangible property
provided by Licensor by any state, country or organization of nations within
those jurisdictions in which Licensee operates or does business. Without
limiting the foregoing, with respect to its exportation or re-exportation of any
products or data from the United States, Licensee agrees not to export or permit
exportation outside of the United States without first (i) obtaining any
required written permission to do so from the United States Office of Export
Administration and other appropriate governmental agencies of the United States,
or (ii) complying fully and strictly with all requirements of any general
license exempting the exportation from the requirement for that permission.
Licensee agrees that it will not ship, transmit, or otherwise distribute any
products, materials, technical data, or any derivative work based on the
foregoing to another country in violation of any export controls imposed by U.S.
laws or regulations.
11.12.    Entire Agreement. This Agreement sets forth the complete agreement of
the parties concerning the subject matter hereof. No claimed oral agreement in
respect thereto shall be considered as any part hereof. No waiver of or change
in any of the terms hereof subsequent to the execution hereof


005.283986
12

--------------------------------------------------------------------------------





claimed to have been made by any representative of either party shall have any
force or effect unless in writing, signed by duly authorized representatives of
the parties.
11.13.    Recitals. The recitals set forth in the preamble to this Agreement are
true and correct and are made a part of this Agreement.
11.14.    Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Neither party shall assign its rights or duties under this Agreement,
in whole or in part, without the prior written consent of the other party.
11.15.    Headings. The section and paragraph headings in this Agreement are for
convenience only and are not intended to affect the meaning or interpretation of
this Agreement.
11.16.    Contract Interpretation. Ambiguities, inconsistencies, or conflicts in
this Agreement shall not be strictly construed against the drafter of the
language but will be resolved by applying the most reasonable interpretation
under the circumstances, giving full consideration to the parties’ intentions at
the time this Agreement is entered into. Where the context of this Agreement
requires, singular terms shall be considered plural, and plural terms shall be
considered singular.
11.17.    Counterparts. The parties may execute this Agreement in counterparts
(including by means of facsimile and electronic transmission in portable
document format (PDF)).  Each executed counterpart of this Agreement will
constitute an original document, and all of them, together, will constitute the
same agreement.
11.18.    Rights of LMCE. LMCE is an intended third-party beneficiary of the
terms and provisions of this Agreement and may enforce the terms and provisions
hereof that relate to LMCE and may also enforce the rights and benefits of
Licensor hereunder on behalf of Licensor.
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date set forth above:


VICTORY ENERGY CORPORATION


By: /s/ Kenneth Hill                
Name: Kenneth Hill                
Title: Chief Executive Officer            




ARMACOR VICTORY VENTURES, LLC


By: /s/ Rick Salas                
Name: Risk Salas                
Title: President                    




005.283986
13

--------------------------------------------------------------------------------






EXHIBIT A
CRUCIBLE LICENSED PATENTS


Patent No.
App No.
 
Title
Filing
4,608,319
6/649,070
 
Extended Surface Area Amorphous Metallic Material (Porous Amorphous Alloy for
Catalysts)
9/10/1984
4,725,512
06/618885
 
Materials Transformable from the Non Amorphous State Under Frictional Loadings
(Armacore)
6/8/1984
5,030,519
7/513,762
 
Tungsten Carbide-Containing Hard Alloy that May be Processed by Melting (WC
Containing Coating)
4/24/1990
5,695,825
08/457395
 
Titanium-Containing Ferrous Hard-Facing Material Source and Method for Hard
Facing a Substrate (Ti-Containing Hard-Facing Coating )
5/31/1995
5,942,289
08/824,415
 
Hardfacing a Surface Utilizing a Method and Apparatus Having a Chill Block
3/26/1997
6,376,091
09/650,977
 
Article Including a Composite of Unstabilized Zirconium Oxide Particles in a
Metallic Matrix and Its Preparation (Zirconia Containing Coating)
8/29/2000
2,420,868
2420868
Canada
Article Including a Composite of Unstabilized Zirconium Oxide Particles in a
Metallic Matrix and Its Preparation (Zirconia Containing Coating)
8/29/2001
ZL01818829.8
1814829.8
China
Article Including a Composite of Unstabilized Zirconium Oxide Particles in a
Metallic Matrix and Its Preparation (Zirconia Containing Coating)
8/29/2001
EP1320460
1966020.8
Great Britain
Article Including a Composite of Unstabilized Zirconium Oxide Particles in a
Metallic Matrix and Its Preparation (Zirconia Containing Coating)
8/29/2001
60135860.0-08
EP1320460
Germany
Article Including a Composite of Unstabilized Zirconium Oxide Particles in a
Metallic Matrix and Its Preparation (Zirconia Containing Coating)
8/29/2001



005.283986



--------------------------------------------------------------------------------





Patent No.
App No.
 
Title
Filing
1320460
1966020
Switzerland
Article Including a Composite of Unstabilized Zirconium Oxide Particles in a
Metallic Matrix and Its Preparation (Zirconia Containing Coating)
8/29/2001
5016775
2002-523080
Japan
Article Including a Composite of Unstabilized Zirconium Oxide Particles in a
Metallic Matrix and Its Preparation (Zirconia Containing Coating)
8/29/2001
10-0849385
10-2003-7003036
South Korea
Article Including a Composite of Unstabilized Zirconium Oxide Particles in a
Metallic Matrix and Its Preparation (Zirconia Containing Coating)
8/29/2001
 
PCTUS2011
023395
13/576,563
61/300,381
 
Nickel Based Thermal Spray Powder (8080)
2/1/2010
 
11703789.5
Europe
Nickel Based Thermal Spray Powder (8080)
2/1/2010
 
 
Great Britain
Nickel Based Thermal Spray Powder (8080)
 
 
 
Germany
Nickel Based Thermal Spray Powder (8080)
 
ZL201180013534.2
201180013534.2
China
Nickel Based Thermal Spray Powder (8080)
2/1/2011
 
 
India
Nickel Based Thermal Spray Powder (8080)
 
 
 
Japan
Nickel Based Thermal Spray Powder (8080)
 
10-1445953
10-2012-7022981
South Korea
Nickel Based Thermal Spray Powder (8080)
8/31/2012
 
 
Brazil
Nickel Based Thermal Spray Powder (8080)
 
 
PCT/US2011
029092
13,636,032
61/315,661
 
Molybdenum-Containing Ferrous Alloy for Improved Thermal Spray Deposition
Hard-Facing (X-80)
3/19/2010
 
WO2011/116,350
EP 11711226.8
Europe
Molybdenum-Containing Ferrous Alloy for Improved Thermal Spray Deposition
Hard-Facing (X-80)
3/18/2011
10/12/12
 
201180020615.5
China
Molybdenum-Containing Ferrous Alloy for Improved Thermal Spray Deposition
Hard-Facing (X-80)
 
10-1450988
10-2012-7027268
South Korea
Molybdenum-Containing Ferrous Alloy for Improved Thermal Spray Deposition
Hard-Facing (X-80)
10/18/2012



005.283986



--------------------------------------------------------------------------------





Patent No.
App No.
 
Title
Filing
 
201510300362.7
 
Method of Improving Metal Parts Surface Corrosion Resistant
6/5/2015
 
201510566809.5
 
Amorphous Alloy Thermal Spray Coating Method of Boiler Heating Surface
9/9/2015





005.283986



--------------------------------------------------------------------------------





EXHIBIT B
LMC OWNED PATENTS


Patent No.
App No.
 
Title
Filing
 
14,777,375
PCT US 2014/028127
61/791728
 
Composite Coating Material with Amorphous-Containing Matrix
9/15/2015
3/14/2014
3/15/2013
 
201480028531.X
China
Fiber-Containing Composites
3/14/2014
9,493,909
13/827,354
PCT US2013/031459
61/675,084
 
Fiber-Containing Amorphous Alloy Composite
3/14/2013
3/14/2013
7/24/2012
 
201380049723.4
China
Fiber-Containing Amorphous Alloy Composite
3/14/2013
 
PCT US2015/028663
61/986,288
 
Underground Components with Amorphous Coating
4/30/2015
4/30/2014
 
201580021714.3
China
Underground Components with Amorphous Coating
10/31/2016
 
10-2015-0030268
South Korea
Thermal Spray Application Having High Wear Resistance and Low Coefficient of
Friction
3/4/2015
 
62/324,116
 
Apparatus and Method for Cooling a Hard Metal Applied to the Surface of a Metal
Alloy Substrate
4/18/2016
 
62/405,068
 
Method of Making Non-Galling Metal Parts and Metal Parts Made Thereby
10/6/2016
 
62,368,725
 
Cutting Tools
7/29/2016
 
62,400,446
 
Drill pipe coating with different properties in different zones
9/24/2015
 
15/298,547 (Continuation of 13/827,354)
 
Fiber-Containing Amorphous Alloy Composite
7/24/2012







005.283986

